Order, Supreme Court, New York County (Michael Stallman, J.), entered March 28, 2003, which, inter alia, denied the motion of second third-party defendant Gandhi Engineering, EC. to sever the second third-party action, unanimously affirmed, without costs.
The motion court properly exercised its discretion in denying Gandhi’s motion for a severance since the actions involve common factual and legal issues and judicial economy would be served by trying them together, the court afforded Gandhi an adequate opportunity to complete discovery, and Gandhi has not otherwise demonstrated prejudice due to its having been impleaded at the “eleventh-hour” (see e.g. Rothstein v Mil*158leridge Inn, 251 AD2d 154 [1998]; Pescatore v American Export Lines, 131 AD2d 739 [1987]). Concur—Buckley, P.J., Mazzarelli, Andrias, Sullivan and Marlow, JJ.